PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED FEBRUARY 29, 2012 (UNAUDITED) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q FOR THE QUARTERLY PERIOD ENDED FEBRUARY 29, 2012 ý QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ☐TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51707 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Incorporated in the State of Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland (Address of principal executive offices) +41 7887 96966 (Issuer’s telephone number) 30 Ledgar Road, Balcatta, Western Australia, 6021 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ýYes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer ☐Accelerated filer☐Non-accelerated filer ☐Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ýYes☐ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 9, 2012 Common Stock - $0.001 par value Page - 1 INDEX Page PART I – FINANCIAL INFORMATION 3 ITEM 1 – FINANCIAL STATEMENTS 3 BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF CASH FLOWS 5 STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) 6 NOTES TO FINANCIAL STATEMENTS 7 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4 – CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 18 ITEM 1A – RISK FACTORS 18 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4 – MINING SAFETY DISCLOSURES 18 ITEM 5 – OTHER INFORMATION 18 ITEM 6 – EXHIBITS 19 SIGNATURES 20 Page - 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS BALANCE SHEETS PANEX RESOURCES INC. (An exploration stage enterprise) As at As at Balance Sheets February 29 August 31 2012 (Unaudited) (Expressed in U.S. Dollars) $ $ ASSETS Current assets Cash Total current assets Totalassets (all current) LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Current liabilities Accounts payable and accrued expenses Accounts payable and accrued expenses – related parties Accrued liabilities, other Loans and borrowings Total current liabilities Stockholders’ Equity (Deficiency) Common stock Authorized: 500,000,000 (2010: 500,000,000) common shares with par value of $0.001 each Issued and outstanding: 87,827,461 (2011: 79,349,908) common shares Advances for stock subscriptions - Additional paid-in capital Donated capital Accumulated deficit during the exploration stage Stockholder’ equity (deficiency) Total liabilities and stockholders’ equity (deficiency) The accompanying notes are an integral part of these financial statements. Page - 3 STATEMENTS OF OPERATIONS PANEX RESOURCES INC. Cumulative For the For the For the For the (An exploration stage enterprise) May 28, 2004 Three Months Three Months Six Months Six Months Statements of Operations (inception) Ended Ended Ended Ended to February 29 February 29 February 28 February 29 February 28 (Unaudited) (Expressed in U.S. Dollars) $ Operating Expenses Donated rent - Donated services - - General and administrative Foreign currency transaction loss (gain) Mineral property and exploration costs - Management fees - - Professional fees Travel costs - Write-off deferred acquisition cost - Provision against Minanca loan - Other income (expense) Interest income - - Interest expense Loss on sale of investment - Gain on sale of mineral property right - Net Loss Net Loss Per Share – Basic and Diluted * Weighted Average Shares Outstanding * amount is less than $0.01 per share The accompanying notes are an integral part of these financial statements. Page - 4 STATEMENTS OF CASH FLOWS PANEX RESOURCES INC. Cumulative For the For the (An exploration stage enterprise) May 28, 2004 Six Months Six Months Statements of Cash Flows (inception) Ended Ended to February 29 February 29 February 28 (Unaudited) (Expressed in U.S. Dollars) $ $ $ Cash Flows From Operating Activities Net loss Adjustments to reconcile net loss to cash used in operating activities - Foreign currency transaction loss (gain) Gain on sale of mineral property rights - - Loss on sale of investment - - Donated services and expenses - Expenses paid by issue of common stock - - Write-off deferred acquisition costs - - Provision against Minanca loan - - Change in operating assets and liabilities Increase in accounts payable and accrued liabilities Increase (decrease) in amounts due to related parties Net Cash Used in Operating Activities Cash Flows From Investing Activities Cash received from sale of investment - - Cash received from sale of mineral property rights - - Deferred acquisition costs - - Loan advances - - Repayment of loan advance - - Net Cash Used in Investing Activities - - Cash Flows From Financing Activities Loan from related parties - - Loan repaid to related parties - - Loan from unrelated third parties - Deposits received for common shares to be issued - Common shares issued for cash - - Net Cash Provided by Financing Activities Effect of Exchange Rates on Cash Increase in Cash Cash at Beginning of Period - Cash at End of Period The accompanying notes are an integral part of these financial statements. Page - 5 STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) PANEX RESOURCES INC. (An exploration stage enterprise) Statements of Stockholder’s Equity (Deficiency) and Comprehensive Income (Loss) May 28, 2004 (inception) to February 29, 2012 (Expressed in U.S. Dollars) Common Stock SharesAmount #$ Additional paid-in capital $ Donated Capital $ Accumulated (deficit) during exploration stage $ Advances for Stock Subscriptions $ Total stockholders' equity (deficiency) $ Balances, May 28, 2004 (Date of inception) Common stock issued for services to president - - - Return and cancellation of shares - Net loss Balances, August 31, 2004 - Common stock issued for cash - - - Return and cancellation of shares - Donated rent - Donated services - Net loss Balances, August 31, 2005 - Common stock issued for cash - - - Donated rent - Donated services - Net loss Balances, August 31, 2006 - Common stock issued for cash - Net loss Balances, August 31, 2007 - Net loss Balances, August 31, 2008 - Common stock issued for cash - Common stock issued for settlement of debt - Shares to be issued - - - Net loss Balances, August 31, 2009 - Common stock issued for cash received in December 2008 - - - Common stock issued for settlement of debt - - - Net loss Balances, August 31, 2010 - Common stock issued for settlement of accounts payable, accrued liabilities and debt (Notes 6 and 7) - - - Donated services (Note 4 (a)) - Net loss Balances, August 31, 2011 - Donated services (Note 4 (a)) - Issuance of common stock for settlement of debt and accounts payable in February 2012 - - - Advance for stock subscriptions - Net loss - Balances, February 29, 2012 The accompanying notes are an integral part of these financial statements. Page - 6 NOTES TO FINANCIAL STATEMENTS 1. Organization, Nature of Business, Going Concern and Management’s Plans Panex Resources Inc. (‘Panex” or the “Company”) was incorporated in the State of Nevada on May 28, 2004. The Company is considered to be an Exploration Stage Company. The Company’s principal business is the acquisition and exploration of mineral resources. Going concern and management’s plans: The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.Since its inception on May 28, 2004, the Company has not generated revenue and has incurred net losses.The Company incurred a net loss of $298,752 for the six months ended February 29, 2012, and a deficit accumulated during the exploration stage of $12,842,165 for the period May 28, 2004 (inception) through February 29, 2012. Accordingly, it has not generated cash flow from operations and has primarily relied upon advances from shareholders and proceeds from equity financings to fund its operations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. As a consequence of the Company’s withdrawal from the Minanca acquisition in Ecuador, the Colombian Projects (Titiribi and Acandi) and the Peruvian Projects (Condoroma and Suyckutambo), the Company has no mineral property interests as of the date of this report.Certain mineral property interests are presently being considered, but it is too early to say whether they may be considered appropriate for acquisition. As of February 29, 2012, the Company had cash of $168,638. During the next 12 months, management’s objective is to recapitalize Panex, raise new capital and seek new investment opportunities in the mineral sector.Management believes that its worldwide industry contacts will make it possible to identify and assess new projects for acquisition purposes. Panex is seeking a viable business opportunity through acquisition, merger or other suitable business combination method, with a focus on undervalued mineral properties for eventual acquisition.Panex intends to concentrate its acquisition efforts on mineral properties or mineral exploration businesses that management believes to be undervalued or that management believes may realize a substantial benefit from being publicly owned. Panex will continue to identify and assess undervalued mineral properties when capital raisings are completed.A small number of mineral properties are presently being reviewed, but it is too early to say whether they may be considered appropriate for acquisition.
